 

Exhibit 10.15

 

SECOND AMENDMENT TO LEASE

 



WHEREAS, Hawley-Wiggins, LLC, a Florida limited company as “Landlord” and
Oragenics, Inc., a Florida corporation as “Tenant” have entered into that
certain Lease dated the 28th day of October 2011, and a First Amendment to Lease
dated July 13, 2014, for that certain real property located at 13700 Progress
Boulevard, Alachua, Florida 32615 and consisting of approximately 5,616 square
feet of gross rentable area.

 

and;

 

WHEREAS, Landlord and Tenant have requested an amendment to the Lease to extend
the Lease term for five (5) additional years.

 

NOW, THEREFORE, the Landlord and Tenant agree as follows:

 


The Lease is modified to read as follows:

 

  1. 1.(e) “Commencement Date” of the renewal term is hereby amended to read:
December 1, 2019 and this Lease shall now expire on November 30, 2024 (“Renewal
Term”).           2. 1.(f) “Term” is hereby amended to be not less than sixty
(60) months commencing on the Commencement Date, this Lease to end on the last
day of the sixtieth (60th) month after the Commencement Date of the Renewal
Term.           3. 1.(g) “Rent” for the Renewal Term is hereby amended to be:

 

Lease

Year:

  Annual Net Rent/RSF: 

Annual Net Rent:

 

Monthly Payment Rent:

1  27.50  154,440.00 12,870.00  2  27.50  154,440.00  12,870.00  3  28.50 
160,056.00  13,338.00  4  28.50  160,056.00  13,338.00  5  28.50  160,056.00 
13,338.00 

 

  4.  2. PREMISES AND TERM: is hereby amended to provide that Tenant may
terminate this Lease prior to the expiration upon the payment to the Landlord of
nine (9) month’s rent in advance.         5. 6. TENANT’S REPAIRS: is hereby
amended to provide that Tenant, at it’s expense, shall replace the HEPA HVAC
filters in the lab space, however any repairs to the HVAC system serving only
the lab space of the leased premises shall be split 50/50 between Landlord and
Tenant. Tenant agrees to provide Landlord notice of any required repairs to this
system prior to commencing work. Tenant shall be responsible for all routine
maintenance of this lab space HVAC system.

 





  

 

 

All provisions of the original Agreement not amended herein shall remain
unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have set their hands and seals this 7th day of
June, 2019.

 

In the presence of: “LANDLORD”       Hawley-Wiggins, LLC, a   Florida limited
liability company

 

/s/Michael Durre     /s/Phillip L. Hawley Printed Name: Michael Durre   By:
PHILLIP L. HAWLEY     Its: Manager

 

/s/Janice A. Hawley     Printed Name: JANICE A. HAWLEY    

 

  “TENANT”       Oragenics, Inc., a   Florida corporation

 

/s/Martina Whittlesey     /s/Michael O. Sullivan Printed Name: Martina
Whittlesey   By: Michael O. Sullivan     Its: CFO

 

/s/Edward Picillo     Printed Name: Edward Picillo    

 



  

